PER Cueiam.
The defendants, by their assignments of error, questioned (1) the sufficiency of the evidence to make out cases of assault with deadly weapons, and (2) the right of the State to close its case without recalling the witness Davis for cross-examination. The sufficiency of the evidence is challenged in the brief but not on the oral argument. The evidence was ample to make out cases of assaults with deadly weapons.
A defendant on trial for a criminal offense has a fundamental right to cross-examine the prosecution’s witnesses who testify against him. The right is guaranteed by Article I, Section 2, of the North Carolina Constitution. Denial of the right is without doubt reversible error. However, in this case has there been a denial of the right? The prosecution withdrew the witness Davis without objection and with the clear implication that he would be recalled for further testimony. In this situation the defendants were not required to object, or waive the cross-examination because they had a right to assume that the opportunity to cross-examine would be afforded when Davis was again on the stand. However, when the State closed, or sought to close, its case without recalling Davis, who was in court, all the defendants had to do was to request the court to have Mr. Davis returned to the stand for cross-examination. However, the *671defendants, too, closed their cases without requesting opportunity to cross-examine Mr. Davis. This request, no doubt, Judge Fountain would have honored. The defendants elected to gamble with the jury. The gamble failed to pay off.
No error.
Moore, J., not sitting.